Citation Nr: 1129884	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-31 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for status post left knee replacement, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for status post repair of the dislocation of the left shoulder with arthritis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from to November 1972 January 1985  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from adverse action by the Department of Veterans Affairs (hereinafter VA) Regional Office in St. Petersburg, Florida, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative, noting that the Veteran was last afforded a VA compensation examination to assess the severity of his service connected left knee and left shoulder disability in August 2006 and that the severity of these conditions had worsened since that time, requested that the case be remanded to afford the Veteran a VA examination to determine the current severity of these service connected disabilities.  Under these circumstances, the Board concurs that the requested VA examination is necessary in this case in order to comply with the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify the places at which he has received treatment for his left knee and left shoulder since April 2007, and with any necessary assistance from him, copies of records of the treatment identified should be sought and associated with the claims file.  

2.  Next, the Veteran should be afforded a VA examination to determine the current extent of the impairment resulting from his service-connected left knee and left shoulder disorders.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be conducted, and all pertinent complaints, symptoms, and clinical findings reported.

The examiner should state the range of motion of the knee and shoulder in degrees, noting the normal range of motion of the knee and shoulder; determine whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected disorders and express these, if feasible, in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis; and express an opinion as to whether pain in the left knee or shoulder could significantly limit functional ability during flareups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flareups.  The degree of any subluxation or lateral instability in the left knee should be described as well as whether the left shoulder involves dislocation, nonunion with loose movement, or malunion.  

Additionally, the examiner should provide an opinion as to whether the Veteran's complaints are consistent with the objective clinical findings, and whether the left knee and shoulder disabilities limit his ability to work, or affect his ability to obtain and maintain substantially gainful employment.  A complete rationale for all opinions should be provided.  

3.  Thereafter, the claims should be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time allowed for response.  Thereafter, the case should be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


